Ragan, C.
This is an action in ejectment brought by Melissa A. Wildman, against Andrew J. Shambaugh, in the district court of York county. Shambaugh had a verdict and judgment and Wildman prosecutes a petition in error to this court. The controversy relates to a part of the southwest quarter of section 30, township 12 north, and range 4 west, of the 6th P. M. This quarter section of land contains lSOj-fj-g- acres. The government of the United States conveyed by its patent this quarter section of land to one Latham. Latham conveyed to one Dorsey, by warranty deed, a part of the quarter section, describing it as “the east half of the southwest quarter,” etc., and Dorsey conveyed the same land' to Shambaugh. Latham’s heirs and widow conveyed another part of the quarter section to one Harlan, describing it as “ the west half of the southwest-quarter,” and Harlan conveyed the same land to David Wildman.
The real controversy in the case then is, what did *372Latham convey to Dorsey when he made him a deed for the east half of the quarter section? Did he convey him ^innr acres, or did he convey him 80 acres off the east side of said quarter section of land?
Thecontention of Melissa Wildman is that Dorsey and his grantees, by the deeds mentioned, became possessed of the actual one-half only of said quarter section of land, — that is, 75TY-¡r acres, — while the contention of Shambaugh is that the land was conveyed to Dorsey, described by governmental subdivisions, and that as the quarter section contains less than 160 acres, and that as his deed calls for the east half of the quarter section according to the United States government survey, he took full eighty acres of land. There is involved in this case a very important question, but we cannot decide it for the reason that there is not in this record one syllable of evidence which shows or tends to show that Melissa Wildman owns, or has ever owned, or has any claim of title to, either in law or equity, any part whatever of this quarter section of land. The evidence tends to show that David Wildman is the owner of the west half of the quarter under conveyances from Latham’s heirs, and that Shambaugh owns the east half of the quarter under conveyances from Dorsey. The question in the case is, if Shambaugh owns the east half of the quarter, how ¡many acres of land off the east side of the quarter does he own? And if David Wildman owns the west half of the ■quarter section, how many acres of land off the west side of the quarter section does he own? Melissa Wildman must recover in ejectment, if at all, upon the strength of her own title; and since there is an entire failure of the ■evidence to show that she has any interest in any part of the real estate in controversy, the judgment of the district court must be and is
Affirmed.